internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc it a cor-137066-01 date date dear this letter is in response to your inquiry dated date in which you ask for guidance regarding losses by taxpayers you represent an elderly client with alzheimer’s disease who has sent cashier checks to telemarketers after being told he had won certain sweepstakes the federal tax treatment of losses is addressed in sec_165 of the internal_revenue_code sec_165 generally allows a deduction for any loss sustained during the taxable_year and not compensated by insurance or otherwise in the case of an individual the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business if the losses arise from fire storm shipwreck or other_casualty or from theft pursuant to sec_165 a theft_loss is allowable in the year in which the taxpayer discovers the loss sec_1_165-8 of the income_tax regulations provides that the term theft includes but is not necessarily limited to larceny embezzlement and robbery in order for a loss to be a theft the taking of the property must be illegal under the law of the state where it occurred and the taking must have been done with criminal intent in addition for a theft_loss the taxpayer should be able to show when the property was discovered missing that the property was stolen not mislaid and that the taxpayer is the owner of the property for your information we are enclosing internal_revenue_service publication casualties disasters and thefts business and nonbusiness the publication describes types of losses and provides information on proving losses and related expenses computing losses and reporting losses we hope that this information_letter is helpful an information_letter is advisory only and has no binding effect on the internal_revenue_service section dollar_figure of revproc_2001_1 2001_1_irb_1 for more specific guidance your client may request a private_letter_ruling from the national_office of the internal_revenue_service we have enclosed a copy of revproc_2000_1 which contains the procedures for a taxpayer to request a private_letter_ruling if you have any additional questions please contact beverly baughman at sincerely associate chief_counsel income_tax accounting kimberly koch assistant to chief branch enclosures publication revproc_2001_1
